DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 3A, 3B, 3C, 4, 9A, 9B, 10A, 10, B, and 10C appear to be colored, computer generated images, or photos rather than the required black and white drawings.  Furthermore, due to the nature of the photos, the features appear dark and unclear.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: the term “strap” as used though-out the specification appears to be improper.  Strap is typically defined (dictionary.com) as a narrow strip of flexible material, especially leather, as for fastening or holding things together.  The specification discloses the components of the apparatus being made from iron and steel i.e. rigid material not flexible.  As such the term strap appears to be improper and misleading.  For example, the terms link, linkage, or arm appear to be more suitable/proper.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation of “strap” at lines 4 and 7 is improper and misleading, thus rendering the claims indefinite.  Strap is typically defined (dictionary.com) as a narrow strip of flexible material, especially leather, as for fastening or holding things together.  The specification discloses the components of the apparatus being made from iron and steel i.e. rigid material not flexible.  As such the term strap appears to be improper and misleading.  For example, the terms link, linkage, or arm appear to be more suitable/proper.
As to claim 10, the recitation of “strap” at lines 3 and 6 is improper and misleading, thus rendering the claims indefinite.  Strap is typically defined (dictionary.com) as a narrow strip of flexible material, especially leather, as for fastening or holding things together.  The specification discloses the components of the apparatus being made from iron and steel i.e. rigid material not flexible.  As such the term strap appears to be improper and misleading.  For example, the terms link, linkage, or arm appear to be more suitable/proper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as understood, claim(s) 1, 2, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinman (US 1,970,063).
As to claim 1, Steinman discloses a belling auger apparatus for belling a hole in earth, the apparatus comprising: a base pan 10; a base shaft 1 rigidly affixed to a center point of the base pan; an extension strap 8 rotatably connected at a first pivot point (generally at 12) to the base shaft; a rotatable shaft 1 with a lower end; and a shovel 6 with a distal end and a proximal end rotatably connected at a second pivot point (generally at 7) to the rotatable shaft, the shovel being rotatably connected to the extension strap at a third pivot point (generally at 9) located between the second pivot point and the distal end; wherein the shovel rotates about the second pivot point away from the base shaft in response to a downward force being applied to the rotatable shaft.
As to claim 2, Steinman discloses wherein the base shaft is rigidly affixed to a top side of the base pan, the apparatus further comprising: a stabilization spike 2 rigidly affixed to a bottom side of the base pan 10.
As to claim 10, Steinman discloses a method of belling an earth hole using a belling auger apparatus, the method comprising: providing a base pan 10; rigidly affixing a base shaft 1 rigidly to a center point of the base pan; rotatably connecting an extension strap 8 at a first pivot point (generally at 12) to the base shaft; providing a rotatable shaft 1 with a lower end; rotatably connecting a shovel 6 with a distal end and a proximal end at a second pivot point (generally at 7) to the rotatable shaft, the shovel being rotatably connected to the extension strap 8 at a third pivot point (generally at 9) located between the second pivot point and the distal end; applying a downward force to the rotatable shaft; and rotating the shovel about the second pivot point away from the base shaft in response to the downward force being applied to the rotatable shaft.
As to claim 11, Steinman discloses wherein the base shaft is rigidly affixed to a top side of the base pan, the apparatus further comprising: rigidly affixing a stabilization spike 2 to a bottom side of the base pan 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as understood, claim(s) 3-9 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinman (US 1,970,063).
As to claims 3 and 12, Steinman discloses all that is claimed except for wherein the downward force is at least 100 pounds.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a downward force of 100 pounds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
As to claims 4 and 13, Steinman discloses all that is claimed except wherein a combined weight of the base pan and the base shaft is at least 15 pounds. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a combined weight of 15 lbs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
As to claims 5 and 14. Steinman discloses wherein the shovel rotates 6 around the base shaft in response to a rotational force being applied to the rotatable shaft.
As to claims 6 and 15, Steinman discloses all that is claimed except for wherein the rotational force is at least 100 foot-pounds.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a rotational force is at least 100 foot-pounds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
As to claims 7 and 16, Steinman discloses wherein the shovel 6 digs into a side of the hole in response to rotating about the second pivot point away from the base shaft.
As to claims 8 and 17, while not specifically disclosed by Steinman, it appears that the shovel 6 may throw dirt from the side of the hole into the base pan 10 in response to rotating about the second pivot point away from the base shaft and in response to rotating around the base shaft.
As to claims 9 and 18, Steinman discloses all that is claimed except wherein the downward force is at least 200 pounds; wherein the rotational force is at least 200 foot-pounds; and wherein a combined weight of the base pan and the base shaft is at least 25 pounds.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide downward force is at least 200 pounds; wherein the rotational force is at least 200 foot-pounds; and wherein a combined weight of the base pan and the base shaft is at least 25 pounds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parisien, Amann et al, and England et al discloses bell type augers including shovel, strap, pan, and shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678